--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.7
 
DEBT REPAYMENT AGREEMENT
 
This Debt Repayment Agreement (this “Agreement”) is dated as of July 31, 2014
(the "Effective Date"), by and between Idea Sphere Inc., a Michigan corporation,
with offices at 632 Broadway, Suite 201, New York, New York 10012 (the
“Company”), and Little Harbor LLC, a Nevada limited liability company (the
“Creditor”).
 
Recitals
 
A.           The Company is indebted to the Creditor in the amount of
$90,450,410.88  (the “Indebtedness”);
 
B.           The Company and the Creditor have agreed that the Indebtedness
shall be satisfied and paid in full by (i) the Company’s issuance to the
Creditor of 7,000 shares (the “Shares”) of Series B Preferred Stock, no par
value, of the Company (the “Preferred Stock”); plus (ii) monthly payments set
forth on Schedule A through July 25, 2017 or until the trailing ninety (90) day
volume weighted average of the closing sales prices of the common stock of
Twinlab Consolidated Holdings, Inc. n/k/a as PUBCO ("TCC") on all domestic
securities exchanges on which it may at that time be listed equals or exceeds
$5.06 per share of such common stock, whichever occurs first.
 
C.           The Company and the Creditor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and such rules and regulations promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act,
as may be applicable.
 
Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Creditor  hereby
agree as follows:
 
ARTICLE 1
 


 
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to the Creditor, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as the Creditor will be deemed to be an Affiliate of the Creditor.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Closing” means the closing of the transactions contemplated by this Agreement.
 
“Closing Date” means the date of the Closing.
 

 
1

--------------------------------------------------------------------------------

 

“Control” (including the terms “controlling”, “controlled” by or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Creditor Party” has the meaning set forth in Section 4.8(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Indemnified Person” has the meaning set forth in Section 4.8(b).
 
“Lien” means any material lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).
 
ARTICLE 2
 


 
REPAYMENT OF INDEBTEDNESS; ISSUANCE OF SHARES
 
2.1 Closing. The Closing of the transactions contemplated by this Agreement
shall take place at the offices of Company Counsel, 1515 Broadway, 43rd Floor,
New York, New York on the Closing Date or at such other locations or remotely by
facsimile transmission or other electronic means as the parties may mutually
agree.
 
2.2 Closing Deliveries.
 
(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to the Creditor the following:
 
(i) this Agreement, duly executed by the Company; and
 
(ii) one or more stock certificates, free and clear of all restrictive and other
legends except as provided in Section 4.1(b) hereof, evidencing the Shares to be
issued to the Creditor (the “Stock Certificates”);
 

 
2

--------------------------------------------------------------------------------

 



 
(b) On or prior to the Closing, the Creditor shall deliver or cause to be
delivered to the Company the following:
 
(i) this Agreement, duly executed by the Creditor;
 
(ii) the original promissory notes evidencing the Indebtedness, marked paid in
full or such other evidence of payment in full as the Company shall reasonably
request; and
 
(iii) a fully completed and duly executed Accredited Investor Questionnaire in
the form attached hereto as Exhibit A.
 
2.3 Debt Repayment.
 
(a)           As payment in full of the Indebtedness, the Company shall (i)
issue the Shares to the Creditor at the Closing, and (ii) pay to the Creditor
the amounts set forth in Schedule A hereto, no later than the 25th day of each
month set forth on Schedule A hereto (except with respect to the first payment
which shall be due within five (5) days of the Effective Date), provided that
such payments shall terminate as of such time (if ever) as the trailing ninety
(90) day volume weighted average of the closing sales prices of the common stock
of TCC on all domestic securities exchanges on which it may at that time be
listed equals or exceeds $5.06 per share of such common stock.
 
(b)           The parties acknowledge and agree that due to the timing of the
Effective Date and certain interest and principal payments due on indebtedness
owed by Creditor for which the monthly amount set forth on Schedule A will be
used to pay, TCC may pay such interest and principal payments and fees, if
applicable, on behalf of Creditor and TCC shall receive a credit in the amount
of such interest and principal payments and fees, if applicable, paid on behalf
of Creditor against TCC's first payment on Schedule A which is due within five
(5) days of the Effective Date.
 
ARTICLE 3
 


 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Creditor as of the date hereof and the Closing Date:
 
(a) Authorization; Enforcement; Validity. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Company, and no further corporate action is required by the
Company, its Board of Directors or its stockholders in connection therewith.
This Agreement has been duly executed by the Company and is the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.
 
(b) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provisions of the
Company’s certificate of incorporation or bylaws or otherwise result in a
violation of the organizational documents of the Company, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any contract to which it is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject.
 

 
3

--------------------------------------------------------------------------------

 

Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than
(i) filings, if any, required by applicable state securities laws, (ii) the
filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, if the Company elects to issue the Shares
pursuant to Regulation D, and (iii) those that have been made or obtained prior
to the date of this Agreement.
 
(c) Issuance of the Shares. The Shares have been duly authorized and, when
issued in accordance with the terms of this Agreement, will be duly and validly
issued, fully paid and nonassessable and free and clear of all Liens suffered or
permitted by the Company, other than restrictions on transfer provided for in
this Agreement or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Creditor in this Agreement, the Shares
will be issued in compliance with all applicable federal and state securities
laws.
 
(d) Private Placement. Assuming the accuracy of the Creditor’s representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed by the Creditor in the Accredited Investor
Questionnaires delivered pursuant to Section 2.2(b)(iii), no registration under
the Securities Act is required for the offer and issuance of the Shares by the
Company to the Creditor under this Agreement.
 
(e) No Directed Selling Efforts or General Solicitation. Neither the Company nor
any Person acting on its behalf has conducted any “general solicitation” or
“general advertising” (as those terms are used in Regulation D) in connection
with the offer or issuance of the Shares.
 
(f) Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
3.2 Representations and Warranties of the Creditor. The Creditor hereby
represents and warrants to the Company, that as of the date hereof and as of the
Closing Date:
 
(a) Authorization; Enforcement; Validity. The execution and delivery of this
Agreement by the Creditor and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary limited liability
company action on the part of the Creditor, and no further limited liability
company action is required by the Creditor, or its members in connection
therewith. This Agreement constitutes the valid and legally binding obligation
of the Creditor, enforceable against the Creditor in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b) No Conflicts. The execution, delivery and performance by the Creditor of
this Agreement and the consummation by the Creditor of the transactions
contemplated hereby will not (i) conflict with or violate any provisions of the
Creditor’s limited liability company agreement or otherwise result in a
violation of the organizational documents of the Creditor, or (ii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to the Creditor.
 

 
4

--------------------------------------------------------------------------------

 



 
(c) Investment Intent. The Creditor understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to, or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities laws, provided, however, that by making the representations herein,
the Creditor does not agree to hold any of the Shares for any minimum period of
time and reserves the right, subject to the provisions of this Agreement, at all
times to sell or otherwise dispose of all or any part of such Shares pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. The Creditor does not presently have any agreement, plan
or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Shares (or any securities which are
derivatives thereof) to or through any person or entity; the Creditor is not a
registered broker-dealer under Section 15 of the Exchange Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer.
 
(d) Creditor Status. At the time the Creditor was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.
 
(e) General Solicitation. The Creditor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.
 
(f) Experience of the Creditor. The Creditor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. The Creditor is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
(g) Access to Information. The Creditor acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of the Creditor or its
representatives or counsel shall modify, amend or affect the Creditor’s right to
rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained herein. The Creditor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Shares.
 
(h) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Creditor for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Creditor.
 
(i) Independent Investment Decision. The Creditor has independently evaluated
the merits of its decision to acquire the Shares, and the Creditor confirms that
it has not relied on the advice of the Company in making such decision. The
Creditor understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Creditor in connection with the
acquisition of the Shares constitutes legal, tax or investment advice.
 

 
5

--------------------------------------------------------------------------------

 



 
(j) Reliance on Exemptions. The Creditor understands that the Shares are being
offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Creditor’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of the Creditor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Creditor to acquire the Shares.
 
(k) No Governmental Review. The Creditor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
(l) Trading Market. The Creditor acknowledges that the Shares are not registered
with the Securities and Exchange Commission or listed on any national securities
exchange or other listing medium.
 
The Company and the Creditor acknowledge and agree that neither party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article 3.
 
ARTICLE 4
 


 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) Compliance with Laws. Notwithstanding any other provision of this Agreement,
the Creditor covenants that the Shares may be disposed of only pursuant to an
effective registration statement under, and in compliance with the requirements
of, the Securities Act, or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act,
and in compliance with any applicable state and federal securities laws. In
connection with any transfer of the Shares other than (i) pursuant to an
effective registration statement, (ii) to the Company, (iii) to an Affiliate of
the Creditor, (iv) pursuant to Rule 144 (provided that the Creditor provides the
Company with reasonable assurances (in the form of seller and broker
representation letters if required) that the securities may be sold pursuant to
such rule) or Rule 144A, (v) pursuant to Rule 144 without the requirement that
the Company be in compliance with the current public information requirements of
Rule 144 and without other restriction following the applicable holding period
or (vi) in connection with a bona fide pledge, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of the Creditor under this Agreement.
 
(b) Legends. Certificates evidencing the Shares shall bear any legend as
required by the “Blue Sky” laws of any state and a restrictive legend in
substantially the following form until such time as they are not required under
Section 4.1(c) (and a stock transfer order may be placed against transfer of the
certificates for the Shares):
 

 
6

--------------------------------------------------------------------------------

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.
 
In addition, if the Creditor is an Affiliate of the Company, certificates
evidencing the Shares issued to the Creditor shall bear a customary “affiliates”
legend.
 
(c) Removal of Legends. Subject to the Company’s right to request an opinion of
counsel as set forth in Section 4.1(a), the legend set forth in Section 4.1(b)
above shall be removable and the Company shall issue or cause to be issued a
certificate without such legend or any other legend (except for any “affiliates”
legend as set forth in Section 4.1(b)) to the holder of the Shares upon which it
is stamped or issue if (i) such Shares are registered for resale under the
Securities Act (provided that, if the Creditor is selling pursuant to the
effective registration statement registering the Shares for resale, the Creditor
agrees to only sell such Shares during such time that such registration
statement is effective and not withdrawn or suspended, and only as permitted by
such registration statement), (ii) such Shares are sold or transferred in
compliance with Rule 144 (if the transferor is not an Affiliate of the Company),
including without limitation in compliance with the current public information
requirements of Rule 144 if applicable to the Company at the time of such sale
or transfer, and the holder and its broker have delivered customary documents
reasonably requested by the Company Counsel in connection with such sale or
transfer, or (iii) such Shares are eligible for sale under Rule 144 without the
requirement that the Company be in compliance with the current public
information requirements of Rule 144 and without other restriction and Company
Counsel has provided written confirmation of such eligibility. Any fees (with
respect to the Company Counsel or otherwise) associated with the removal of such
legend shall be borne by the Company. At such time as a legend is no longer
required for certain securities, the Company will no later than three
(3) Business Days following the delivery by the Creditor to the Company (with
concurrent notice and delivery of copies to the Company) of a legended
certificate representing such Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer, and together with such other customary documents as the Company
Counsel shall reasonably request), deliver or cause to be delivered to the
transferee of the Creditor or the Creditor, as applicable, a certificate
representing such Shares that is free from all restrictive and other legends.
The Company may not make any notation on its records that enlarge the
restrictions on transfer set forth in this Section 4.1. Certificates for Shares
subject to legend removal hereunder shall be transmitted by the Company to the
Creditor.
 
(d) Acknowledgement. The Creditor hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act.
 
4.2 Securities Laws Filings. The Company agrees to timely make such filings with
regard to the transactions contemplated hereby as may be required by applicable
securities laws.
 
4.3 Indemnification.
 

 
7

--------------------------------------------------------------------------------

 



 
(a) Indemnification of the Creditor. Subject to this Section 4.3, the Company
will indemnify and hold the Creditor and its directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls the Creditor
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling Person (each, a “Creditor Party”) harmless from
any and all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation that any the
Creditor Party may suffer or incur, as a result of or relating to third party
claims against the Creditor relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement, provided that such a claim for indemnification relating to any breach
of any of the representations or warranties made by the Company in this
Agreement is made within one (1) year from the Closing. The Company will not be
liable to any Creditor Party under this Agreement to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to any Creditor
Party’s breach of any of the representations, warranties, covenants or
agreements made by the Creditor Party in this Agreement.
 
(b) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.3(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall have the right to assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person and the assumption of the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person and counsel to the Company, representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is a party,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such Proceeding.
 

 
8

--------------------------------------------------------------------------------

 

ARTICLE 5
 


 
MISCELLANEOUS
 
5.1 Fees and Expenses. The Company and the Creditor shall each pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the sale and issuance of the Shares to the
Creditor.
 
5.2 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter thereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Agreement. At or after the Closing, and without further consideration,
the Company and the Creditor  will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under this Agreement.
 
5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:00 p.m., New York City time, on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section on a day that is not a Business Day or later
than 5:00 p.m., New York City time, on any Business Day, (c) the Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:
 


If to the Company:
Idea Sphere Inc.
632 Broadway, Suite 201
New York, New York 10012
Fascimile: (212) 505-5413
E-mail:  rneuwirth@twinlab.com
Attention: General Counsel





With a copy to:
Wilk Auslander LLP

1515 Broadway
New York, New York, 10036
Telephone No.:   (212) 981-2300
Facsimile No.:   (212) 752-6380
Attention:   Stephen A. Albert
 

 
9

--------------------------------------------------------------------------------

 



 
If to the Creditor:
David Van Andel

Little Harbor LLC
3133 Orchard Vista Drive, SE
Grand Rapids, Michigan 49546


With a copy
to:                                                                     Mark
Bugge
3133 Orchard Vista Drive, SE
Grand Rapids, Michigan 49546
Telephone No.:  (616) 942-3267
Facsimile No.:  (616) 808-2721
E-mail: mark.bugge@vaegr.com


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
5.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Creditor or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
5.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by either party without the prior written consent of the other party
Creditor  (other than by merger or consolidation or to an entity which acquires
the Company, including by way of acquiring all or substantially all of the
Company’s assets).
 
5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the New York Courts. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement, and hereby irrevocably waives, and agrees not
to assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 

 
10

--------------------------------------------------------------------------------

 



 
5.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares for a period of one (1) year from the
Closing Date. The agreements and covenants contained herein shall survive for
the applicable statute of limitations.
 
5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor and achieves that
same or substantially the same effect or result, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.
 
5.12 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company for any losses in connection therewith. The applicants for
a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Shares. If a replacement certificate or instrument evidencing any Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.
 
5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Creditor and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.
 
5.14 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference herein to a number of shares or a price per share shall be deemed to
be amended to appropriately account for such event.
 
5.15 Legal Counsel. The Creditor acknowledges that: (a) it has read this
Agreement; (b) it has been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Debt Repayment
Agreement as of the date first indicated above.
 
IDEA SPHERE INC.
 


By:        /S/ Thomas A.
Tolworthy                                                                       
Name:  Thomas A. Tolworthy
Title:  President and Chief Executive Officer
 
LITTLE HARBOR LLC
 


By:       /S/ Mark
Bugge                                                                                
Name:  Mark Bugge
Title:    Treasurer
 


 





 
12

--------------------------------------------------------------------------------

 



EXHIBIT A-1
 


 
ACCREDITED INVESTOR QUESTIONNAIRE
 
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
 
To:   Idea Sphere Inc. (the “Corporation”)
 
The purpose of this Questionnaire is to assure the Corporation that the Creditor
will meet applicable suitability requirements for private securities offerings.
The information supplied by you will be used in determining whether you meet
such criteria, and reliance upon the private offering exemptions from
registration is based in part on the information herein supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security, and the Corporation may never offer to issue any
securities to you. Your answers will be kept strictly confidential, and by
completing, signing and returning this Questionnaire you are not making any
binding commitment to the Corporation with respect to the Shares or otherwise.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and issuance of
the Shares will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy applicable
suitability standards. Please print or type your responses and attach additional
sheets of paper if necessary to complete your answers to any item. Capitalized
terms not defined herein have the meanings assigned thereto in the Debt
Repayment Agreement, dated July __, 2014, between the Corporation and you.
 
PART A.                      BACKGROUND INFORMATION
 
Name of Prospective Investor in the
Securities:                                                                                                                                          
 
Social Security or Taxpayer Identification
No.                                                                                                                                          
 
If a corporation, partnership, limited liability company, trust or other entity:
 
Business
Address:                                                                                                                                          
(Number and Street)
 


(City)                                                                      (State) (Zip
Code)
 
Telephone
Number:   (___)                                                                                     
 
Facsimile
Number:  (___)                                                                                     
 
Name of Contact
Person:                                                                                                                                          
 
Email Address of Contact
Person:                                                                                                                                          
 
Type of entity and Nature of
Business:                                                                                                                                          
 
 
 
13

--------------------------------------------------------------------------------

 

State of
formation:                                                                                                                                          
 
Approximate Date of
formation:                                                                                                                                          
 
Set forth in the space provided below the (i) state(s), if any, in the United
States in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, and (ii)
state(s), if any, in which you pay income taxes:
 


 


 
Were you formed for the purpose of investing in the securities being offered?
 
Yes ___ No ___
 
If an individual:
 
Residence
Address:                                                                                                                                          
(Number and Street)
 


(City)                                                                      (State) (Zip
Code)
 
Telephone
Number:   (___)                                                                           
 
Facsimile
Number:  (___)                                                                                     
 
Name of Contact
Person:                                                                                                                                          
 
Email Address of Contact
Person:                                                                                                                                          
 
Age:  ___________    Citizenship:  _______________    Where registered to
vote:  _____________
 
Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:
 


 


 
Current Occupation (if retired, state most recent
occupation):                                                                                                                                          
 
Name of Current
Employer:                                                                                                                                          
 
Duration of Current
Employment:                                                                                                                                          
 
Are you a director or executive officer of the Corporation?
 
Yes ___ No ___
 

 
14

--------------------------------------------------------------------------------

 



 
Describe any pre-existing personal or business relationship you have with the
Company or any of its officers or directors or any other prospective investor in
the Securities:
 


 


 
PART B.   ACCREDITED INVESTOR QUESTIONNAIRE
 
In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each of the below categories that
describes you as a potential investor of the Shares of the Company.
 
 
___
(1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 
 
___
(2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

 
 
___
(3)
An insurance company as defined in Section 2(a)(13) of the Securities Act;

 
 
___
(4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

 
 
___
(5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 
 
___
(6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 
 
___
(7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 
 
___
(8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
 
___
(9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;

 
 
___
(10)
An executive officer or director of the Company;

 

 
15

--------------------------------------------------------------------------------

 



 
 
___
(11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (for purposes of
this calculation, net worth is the excess of total assets at fair market value,
including homes (subject to the further description below), automobiles and
personal property, over total liability; provided that you should not include
your primary residence as an asset, and you should not include as a liability
indebtedness that is secured by your primary residence that is not in excess of
the fair market value of your primary residence (except that if the amount of
such indebtedness outstanding at the time of sale of the Securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability));

 
 
___
(12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years (in each case including foreign income, tax
exempt income and the full amount of capital gains and losses, but excluding any
income of other family members and any unrealized capital appreciation), and has
a reasonable expectation of reaching the same income level in the current year;

 
 
___
(13)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 
 
___
(14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies:

 


 


 
(Continue any of the responses in this Questionnaire on a separate piece of
paper, if necessary.)
 
* * * * *
 

 
16

--------------------------------------------------------------------------------

 

A.           FOR EXECUTION BY AN INDIVIDUAL:
 
Date                                           
 
Print Name:                                                                
 
B.           FOR EXECUTION BY AN ENTITY:
 
Entity Name:                                                                
 
Date                                           By:                                                                
 
Print Name:                                                                
 
Title:                                                                
 


 
C.
ADDITIONAL SIGNATURES (if required by limited liability company, partnership,
corporation or trust document):

 
Entity Name:                                                                
 
Date                                           By:                                                                
 
Print Name:                                                                
 
Title:                                                                
 


 
Entity Name:                                                                
 
Date                                           By:                                                                
 
Print Name:                                                                
 
Title:                                                                
 

 
17

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Payment Schedule




Month 1
5-Aug-14
$558,333
   
Month 19
25-Feb-16
$308,333
 
Month 2
25-Aug-14
$508,333
   
Month 20
25-Mar-16
$408,333
 
Month 3
25-Sep-14
$408,333
   
Month 21
25-Apr-16
$408,333
 
Month 4
25-Oct-14
$408,333
   
Month 22
25-May-16
$408,333
 
Month 5
25-Nov-14
$408,333
   
Month 23
25-Jun-16
$408,333
 
Month 6
25-Dec-14
$408,333
   
Month 24
25-Jul-16
$408,333
 $4,869,996
Month 7
25-Jan-15
$408,333
   
Month 25
25-Aug-16
$408,333
 
Month 8
25-Feb-15
$408,333
   
Month 26
25-Sep-16
$408,333
 
Month 9
25-Mar-15
$408,333
   
Month 27
25-Oct-16
$408,333
 
Month 10
25-Apr-15
$408,333
   
Month 28
25-Nov-16
$408,333
 
Month 11
25-May-15
$408,333
   
Month 29
25-Dec-16
$408,333
 
Month 12
25-Jun-15
$188,333
 $4,929,996
 
Month 30
25-Jan-17
$408,333
 
Month 13
25-Jul-15
$608,333
   
Month 31
25-Feb-17
$408,333
 
Month 14
25-Aug-15
$408,333
   
Month 32
25-Mar-17
$408,333
 
Month 15
25-Sep-15
$408,333
   
Month 33
25-Apr-17
$408,333
 
Month 16
25-Nov-15
$308,333
   
Month 34
25-May-17
$408,333
 
Month 17
25-Dec-15
$408,333
   
Month 35
25-Jun-17
$408,333
 
Month 18
25-Jan-16
$378,333
   
Month 36
25-Jul-17
$408,333
 $4,899,996




 
18
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
